Fourth Court of Appeals
                                  San Antonio, Texas
                                        April 13, 2022

                                     No. 04-22-00148-CV

                                        Elvira JONES,
                                          Appellant

                                               v.

                                     Jason Frank JONES,
                                           Appellee

                 From the 81st Judicial District Court, Atascosa County, Texas
                              Trial Court No. 21-05-0410-CVA
                         Honorable Russell Wilson, Judge Presiding


                                        ORDER
        This is an accelerated appeal from an order appointing a receiver. The reporter’s record
was due March 4, 2022, and has not been filed. We ORDER the court reporter responsible for
filing the reporter’s record, Liche Cavazos, to file the reporter’s record on or before May 3,
2022.



                                                    _________________________________
                                                    Liza A. Rodriguez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 13th day of April, 2022.



                                                    ___________________________________
                                                    MICHAEL A. CRUZ, Clerk of Court